Citation Nr: 0024393	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post skull fracture with probable post concussion 
headaches.  

2.  Entitlement to a compensable rating for a history of 
epididymitis, right, with right epididymal cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
June 1969 and from December 1969 to December 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1992 and subsequent rating decisions from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent rating for 
status post skull fracture with probable post concussion 
headaches and a noncompensable rating for a history of 
epididymitis, right, with right epididymal cyst.  

The July 1997 Board decision remanded the case to obtain 
additional medical records, VA examinations, and RO 
consideration of extraschedular ratings.  This matter is now 
before the Board for appellate review.  

The representative's March 1997 statement raised a claim for 
a total rating based upon individual unemployability.  This 
matter is referred to the RO.  


FINDINGS OF FACT

1.  The veteran's headaches cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms of chronic sleep impairment and mild 
memory loss.  

2.  The veteran has prostrating headaches of one-hour 
duration that cause him to leave work twice a week.  

3.  In spite of his headaches, the veteran has maintained a 
32-hour workweek for at least three years, and the medical 
evidence does not show symptoms of depressed mood; anxiety; 
panic attacks; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; or 
impairment of intellectual functions or orientation.  

4.  The veteran's chronic bilateral epididymitis is 
associated with scrotal swelling and erythematous changes 
unrelated to his post-service vasectomy.   


CONCLUSIONS OF LAW

1.  The new rating criteria for mental health disorders, 
effective since November 1996, is more favorable to the 
veteran than the old criteria effective prior to November 
1996.  

2.  The criteria are met for a 30 percent rating for status 
post skull fracture with probable post concussion headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 
8100 (1999); 38 C.F.R. § 4.130, Diagnostic Codes 9304, 9305, 
and 9327 (1999) (effective November 7, 1996); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9304 and 9305 (effective prior to 
November 7, 1996).  

3.  The new and old rating criteria for complete atrophy of 
the testis are equally favorable to the veteran.  

4.  The criteria are met for a 10 percent rating for a 
history of epididymitis, right, with right epididymal cyst.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.115b, Diagnostic Code 7523 (effective prior to 
February 17, 1994, and as amended); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a rating in excess of 10 percent for status 
post skull fracture
with probable post-concussion headaches

Factual Background

The veteran underwent a VA vocational rehabilitation 
examination in July 1987.  He worked full-time at a mill 
where he ran the ledger and band saw and graded lumber.  
Since service, he had worked as a tree planter, choker-
setter, and firetrail builder.  He began working in mills in 
1980.  He had many periods of unemployment, some lasting as 
long as one year, and some which were related to mill 
shutdowns.  The veteran reported having intermittent dizzy 
spells approximately every 4-5 days.  He complained of 
frequent, severe headaches once a week to every few days that 
lasted for a few minutes.  He had difficulty holding new 
information in memory.  He was unable to hold figures in his 
head when measuring a board.  He had to write down all 
appointments.  He had difficulty holding a new telephone 
number in mind without writing it down.  He reported 
difficulty learning by listening and found that he needed 
hands-on experience.  The veteran's recent and remote memory 
was intact.  Although he complained of dizziness and 
headaches, his report of successful use of visualization and 
other pain control techniques was not typical of patients 
with functional chronic pain complaints.  He bragged that he 
did not feel the need to disconnect power before working on 
electrical junction boxes, which raised some questions about 
his practical judgment.  The veteran's performance on tests 
of verbal memory suggested mild to moderate impairment.  His 
visual memory was unimpaired.  The examiner opined that the 
veteran's overall test results and complaints were consistent 
with a mild postconcussive syndrome although his deficits 
were relatively mild.  The diagnosis was mild postconcussive 
syndrome.  

A December 1990 VA computed tomography scan of the brain was 
normal.  

The veteran underwent a VA examination in April 1992.  He 
reported having chronic, recurrent headaches 2-4 times per 
week that lasted about an hour at a time.  In the last 5 
years, they had lasted anywhere from several seconds to 30 
minutes.  The headaches were a stabbing type of pain with 
associated nausea and photophobia.  In the past, he had 
vomited, but this had not occurred in recent years.  He often 
got bilateral blurriness and blue moving spots associated 
with watering in the eyes.  There was no definite aura.  He 
currently used almost no medications.  He reported that in 
the last few years that his memory had gotten somewhat poor.  
Neurological examination revealed that recent and remote 
memory appeared intact.  The impression was postconcussion 
headaches related to the May 1970 head injury.  

The veteran's December 1992 statement alleged that his 
headaches were prostrating because if he tried to work for a 
couple of hours, he could not get out of bed the next day.  

In January 1994, the veteran had a moderate deficit in verbal 
memory but his visual short-term memory was very good.  
Another January 1994 examiner noted that the veteran had 
completed an engine repair course and was certified to 
complete warranty repairs.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in April 1994.  He 
testified that he had about 5 daily headaches that lasted 
from 30 seconds to an hour.  Half of his headaches lasted 30 
seconds, and half lasted an hour.  Sometimes he had to wait 
2-3 minutes for the lingering pain and dizziness to stop.  He 
was nauseous about two times weekly.  He took Atenolol and 
nifedipine, used cold packs, and slept to treat the 
headaches.  He slept only 3-5 hours each night because 
headaches awakened him in the night.  He testified that he 
worked part-time as a small engine mechanic on a commission 
basis and that his headaches prevented full-time work.  He 
had to stop work and sit down when he had headaches at work.  
At that point, bright lights and loud noise bothered him.  He 
went home twice a week when headaches were bad.  

The veteran underwent a VA examination in January 1998.  The 
veteran reported that his headaches had increased in 
frequency and duration.  The veteran worked approximate 2 
hours per week as a small engine repairman and approximately 
30 hours per week as a mason, a job that he started about 3 
years ago.  The veteran felt that he was normal and not 
necessarily depressed or anxious and that he compensated for 
whatever deficits that he had regarding memory or headaches.  
The Millon Clinical Multiaxial Inventory test results were 
benign, and no personality disorders were noted.  No 
psychiatric symptoms were noted on the examination.  He 
scored in the average range in the memory subtest of the 
Neurobehavioral Cognitive Status Examination.  The examiner 
opined that the veteran was experiencing severe headaches 
because he had been consistent in reporting this over the 
last 12 years.  The Axis I diagnosis was probable post-
concussion headaches, moderate to severe in degree.  The 
examiner noted that the veteran showed quite a bit of 
initiative because he continued to attempt to work around his 
headaches and compensate for some of the deficits.  The 
examiner opined that the headaches might affect the veteran's 
flexibility, efficiency, and reliability because if he were 
offered a job with straight eight-hour shifts, it was 
unlikely that he could accomplish this.  The Axis IV 
diagnosis included occupational problems because headaches 
interfered with the veteran's ability to work consistently on 
a daily basis.  The global assessment function score was 60 
because the veteran's headaches seemed to interfere with his 
occupational status, his ability to work full-time, and 
occasionally interfered in social situations.  Other than 
that, the veteran seemed to be doing quite well.  

The veteran underwent a VA examination in October 1999.  
Since a May 1970 assault in service, the veteran had suffered 
from recurrent headaches that were now almost continuous.  
The pain was dull and built gradually or was severe and began 
suddenly.  The milder headaches were rated as 3-4/10, and the 
severe headaches were rated as occasionally 10/10.  When the 
headaches were severe, he had blurred vision, 
lightheadedness, and nausea, but he had not vomited in the 
recent past.  The headaches also occasionally awakened him at 
night.  The veteran currently took two medications for his 
headaches, which seemed to help somewhat.  The veteran 
currently worked full-time as a mason and denied any 
limitation due to headaches.  The veteran took Excedrin for 
migraines.  During the examination, he grabbed the right 
occipital region and stated that he had a sudden pain that he 
felt was about 8/10, lasting less than a minute and then 
resolving nearly completely.  There was no overt evidence of 
trauma although the veteran had some mild tenderness over the 
sinuses or orbits.  The examination was nonfocal with no 
obvious neurologic deficits.  The examiner opined that the 
severity of the headaches had attenuated somewhat with the 
use of daily headache prophylaxis with Atenolol and 
nifedipine to the point that the veteran was able to work 
full-time without any limitation on his work or leisure 
activities.  Neuropsychological testing indicated some 
difficulty with verbal memory although this had not 
apparently impaired his overall functioning.  

The veteran also underwent a VA mental disorders examination 
in October 1999.  He reported that he worked full-time as a 
mason.  He reported occasional dizziness and blurred vision 
during headaches that lasted just a few seconds and occurred 
2-3 times daily.  The veteran felt that his headaches 
affected his short-term memory and thinking ability twice 
daily.  His boss had noticed the problem.  Except for 
irritability during headaches, the veteran reported that he 
did not let his headaches affect his life or social 
adaptability.  He had friends and visited people and felt 
generally happy with his life.  The examiner opined that the 
veteran's headaches were a nuisance more than a serious 
problem with functioning.  The examiner assigned a global 
assessment function of about 70.  The veteran had some mild 
problems but nothing serious.  There were no serious 
psychological difficulties revealed in the Millon Clinical 
Multiaxial Inventory test.  Personality style was mixed, and 
he was somewhat suspicious of people.  



Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  The Rating Schedule also provides that when 
evaluating the mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code that represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126 
(1999).  

Organic disease of the central nervous system are evaluated 
under the criteria of 38 C.F.R. §  4.124, the schedule of 
ratings for neurological conditions and convulsive disorders.  
With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  

Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045.  Purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).  

Dementia due to head trauma is evaluated under the criteria 
of Diagnostic Code 9304, vascular dementia is evaluated under 
the criteria of Diagnostic Code 9305, and other organic 
mental disorder (including personality change due to a 
general medical condition) is evaluated under the criteria of 
Diagnostic Code 9327, under the General Rating Formula for 
Mental Disorders.  New evaluation criteria for dementia and 
other organic mental disorder became effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's general counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  
The Board notes, however, that Diagnostic Code 9327 did not 
exist prior to November 1996.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
entitled to a 100 percent evaluation.  Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, is entitled to a 70 percent evaluation.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is entitled to a 50 percent evaluation.  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is entitled to 
a 30 percent evaluation.  A 10 percent evaluation is 
warranted when there is occupation and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Codes 9304, 9305, 
and 9327 (1999).  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
old criteria, a 100 percent evaluation is warranted for 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  A 70 percent 
evaluation is warranted for symptom combinations productive 
of severe impairment of social and industrial inadaptability.  
A 50 percent evaluation is warranted for symptom combinations 
productive of considerable impairment of social and 
industrial inadaptability.  A 30 percent evaluation is 
warranted for symptom combinations productive of definite 
impairment of social and industrial adaptability.  A 10 
percent evaluation is warranted for symptom combinations 
productive of mild impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9304 and 
9305 (1996).  

Headaches will be evaluated under the criteria for migraine 
headaches, an analogous disease.  See 38 C.F.R. § 4.20 
(1999).  Migraine headaches are evaluated under the criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent 
evaluation is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his service-connected disability had 
increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 10 percent is not available under the 
criteria of Diagnostic Code 8045.  A December 1990 computed 
tomography scan of the brain was normal, and the medical 
evidence did not show hemiplegia, epileptiform seizures, or 
facial nerve paralysis for rating under the diagnostic codes 
specifically dealing with such disabilities.  Therefore, the 
veteran's purely subjective complaints of headaches, 
dizziness, and night awakenings, as reported in lay 
statements and to examiners, will be rated at 10 percent and 
no more under Diagnostic Code 9304.   A rating higher than 
10 percent is not available for brain disease due to trauma 
under Diagnostic Code 9304 because the medical evidence did 
not include a diagnosis of multi-infarct dementia associated 
with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (1999).  

An increased rating of 30 percent is warranted under the new 
criteria of Diagnostic Codes 9305 and 9327 because the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of chronic sleep impairment and mild memory loss.  
The veteran had chronic sleep impairment because headaches 
awakened the veteran and allowed him to sleep only 3-5 hours 
per night.  After he had headaches, he could not get out of 
bed the next day.  The veteran had mild memory loss because 
the July 1987 and October 1999 examiners and the veteran's 
boss noted difficulty with verbal memory that had not 
impaired the veteran's overall functioning.  Indeed, the 
veteran could not remember figures in his head when he 
measured a board, and he had to write down all appointments 
and phone numbers.  The medical evidence did not, however, 
show symptoms of depressed mood, anxiety, suspiciousness, or 
panic attacks.  Although the October 1999 examiner noted that 
the veteran was somewhat suspicious, that trait was 
attributed to a mixed personality style.  A personality 
disorder is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes 
and may not be service-connected.  See 38 C.F.R. § 4.9, 4.127 
(1999).  Accordingly, an increased rating to 30 percent is 
warranted under the new criteria for Diagnostic Codes 9305 
and 9327.  

A 50 percent rating is not warranted under the new criteria 
of Diagnostic Codes 9305 and 9327.  Although examiners noted 
difficulty with short-term verbal memory, the veteran's 
visual short-term memory was very good.  The veteran's 
statement that he felt no need to disconnect power before 
working on electrical junction boxes was the only indication 
of impaired judgment, and in any event, he did not work as an 
electrician.  The medical evidence did not show symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran was able to draw visually complex geometric figures, 
and he found ways to compensate for his headaches in the 
workplace.  He earned certification as a small machine 
repairman, which allowed him to work approximately 32 hours 
per week in two part-time jobs, and when necessary, he took 
the time for headaches to disappear before he resumed work.  
Accordingly, a rating higher than 30 percent is not warranted 
under the new criteria of Diagnostic Codes 9305 and 9327.  

A rating higher than 10 percent is not warranted under the 
old criteria of Diagnostic Code 9305 because the medical 
evidence did not show impairment of intellectual functions or 
orientation or lability and shallowness of affect.  The 
veteran successfully earned certification to complete 
warranty repairs, and he continued to work 32 hours per week 
as a mason and small machines repairman.  The October 1999 
examiner opined that, with medications, the veteran was able 
to work full-time without any limitation on his work.  Except 
for irritability during the actual headache, the veteran had 
not let headaches affect his social adaptability.  
Accordingly, a rating higher than 10 percent is not warranted 
under the old criteria of Diagnostic Code 9305.  

An increased 30 percent rating is warranted under the 
criteria of Diagnostic Code 8100 because the veteran has 
prostrating headaches of one-hour duration that cause him to 
leave work twice a week.  The January 1998 examiner opined 
that the veteran's moderate to severe headaches interfered 
with his ability to work on a daily basis.  A 50 percent 
rating is not warranted because most of the veteran's 
headaches resolved within a few minutes, or at the most, 
within an hour, if he sat quietly.  The veteran maintained a 
32-hour workweek for at least three years by working on a 
commission basis.  Although he reported having frequent 
headaches, the October 1999 examiner opined that, with 
medications, the veteran could work full-time without 
limitation.  Accordingly, a 30 percent rating is warranted 
under Diagnostic Code 8100.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 9305, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  



Entitlement to a compensable rating for a history of 
epididymitis, right,
with right epididymal cyst.

Factual Background

In March 1990, the veteran reported continuing pain and 
tenderness in the epidymidis area.  

The veteran underwent a VA examination in March 1992.  He 
reported that both testes constantly hurt, for which he took 
3-10 Anacin 3 per week.  Swelling of the testes varied and 
changed from right to left.  The veteran denied any discharge 
but had occasional dysuria.  The diagnosis included a history 
of chronic epididymitis since 1970.  

The veteran underwent a VA examination in April 1992.  He 
reported having groin and scrotal discomfort after lifting 
weights over 30 pounds.  The right epididymis was minimally 
enlarged compared to the left but was within normal limits.  
There was some minor discomfort on palpation of the globus 
major area especially on the right and minimally elsewhere on 
either side.  The tests appeared unremarkable to palpation.  
The examiner opined that a post-service vasectomy might have 
contributed to the veteran's difficulty.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in April 1994.  He 
testified that he had continuous sharp and aggravated pain 
from the testicles, which doubled him over if he lifted 
weights over 20 pounds.  His epididymis started swelling 
after he lifted weight, squatted, or walked.  

The representative's March 1997 statement alleged that the 
veteran's testicles swelled and that he was unable to lift or 
walk during episodes of pain.  The statement alleged that the 
veteran was frequently awakened in the night with pain and 
swelling.  

The veteran underwent a VA examination in December 1997.  The 
veteran currently worked as a bricklayer.  He had a vasectomy 
after service but he reported bilateral testicular pain prior 
to the vasectomy.  He continued to experience acute flare-ups 
of pain that came on with physical activity such as lifting.  
He generally tolerated his job fairly well.  He had 
occasional scrotal erythema in associated with pain and 
increased swelling.  The veteran had no difficulty starting 
his urinary stream.  He had nocturia 4-5 times daily for the 
past year.  There had been no sexual dysfunction other than 
testicular pain.  Examination revealed slight tenderness 
bilaterally.  There was moderate thickening of the epididymis 
and bilateral epididymal thickening.  The examiner could 
palpate the vas, which did not seem excessively painful.  The 
diagnosis was chronic epididymitis bilaterally, the left 
greater than the right, and status post vasectomy.  The 
examiner could not prove that the vasectomy worsened symptoms 
because the veteran vehemently denied any affect on his 
baseline testicular pain.  The examiner opined that the 
veteran's symptoms of epididymitis were real and associated 
with scrotal swelling and erythematous changes that one would 
not see with post-vasectomy pain syndrome.  The December 1997 
ultrasound of the scrotum demonstrated that his testicles 
were unremarkable.  No focal defects were seen in either 
testicle.  There was a very small hydrocele on the left.  No 
epididymal cysts were identified.  The left epididymis 
appeared to be somewhat swollen with diminished echogenicity 
compatible with some edema.  The ultrasound impression was 
left epididymitis, chronicity unknown.  

The veteran underwent a VA examination in September 1999.  
The veteran complained of intermittent bilateral testicular 
pain and swelling.  The veteran voided freely without 
nocturia.  Genital examination revealed an indurated and 
mildly tender epididymis, right greater than the left.  
Testicular size was mildly reduced.  The examiner noted a 
history of bilateral epididymitis with a recent episode of 
low-grade right epididymitis.  The impression was probable 
service connection related to recurrent bilateral 
epididymitis with a chronic pattern having been established.  


Criteria

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  

Complete atrophy of one testis warrants a noncompensable 
evaluation.  Complete atrophy of both testes warrants a 20 
percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7523 
(effective prior to February 17, 1994, and as amended).  

Scars, superficial, tender and painful on objective 
demonstration, are entitled to a 10 percent rating.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his service-connected disability had 
increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

A compensable rating is not warranted under the analogous 
criteria of Diagnostic Code 7523 because the medical evidence 
did not show complete atrophy of both testes.  The veteran 
had no difficulty starting his urinary stream, and there had 
been no sexual dysfunction other than testicular pain.  

A 10 percent rating is warranted under the analogous criteria 
of Diagnostic Code 7804.  The December 1997 examiner opined 
that the veteran's epididymitis symptoms were real and 
associated with scrotal swelling and erythematous changes 
unrelated to his post-service vasectomy, and the September 
1999 examination revealed a pattern of chronic bilateral 
epididymitis.  Resolving all reasonable doubt in the 
veteran's favor, a 10 percent rating is warranted under the 
analogous criteria of Diagnostic Code 7804.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 7523, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disabilities markedly 
interfered with employment or caused frequent 
hospitalizations.  The veteran worked as a tree planter, 
choker-setter, firetrail builder, and mill worker since 
service, and some periods of unemployment were related to 
mill shutdowns.  Although the veteran was unemployed for at 
least one period lasting as long as one year, the evidence 
did not show that service-connected disabilities caused the 
unemployment.  Moreover, the medical evidence did not show 
hospitalizations for headaches or epididymitis since service.  



ORDER

Entitlement to a 30 percent evaluation is granted for status 
post skull fracture with probable post-concussion headaches, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  

Entitlement to a 10 percent evaluation is granted for a 
history of epididymitis, right, with right epididymal cyst, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

